Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment announces proposed two-for-one stock split TORONTO, Oct. 25 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that it plans to implement a two-for-one stock split for its issued and outstanding Class A Participating Shares and Class B Non-Voting Participating Shares. The stock split, which has been approved by Corus' Board of Directors, must be approved by shareholders at a special meeting of Corus' shareholders scheduled to be held in Calgary, Alberta on January 9, 2008 and is subject to regulatory approval and the filing of articles of amendment.
